7 F.3d 224
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carroll L. JOHNSON, Plaintiff-Appellant,v.STATE OF MARYLAND;  The Injured Workers Insurance Fund,Defendants-Appellees.
No. 92-2289.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 29, 1993.Decided:  September 24, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-92-1702)
Carroll L. Johnson, Appellant Pro Se.
Evelyn Omega Cannon, Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.M.D.
AFFIRMED.
Before HALL, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:

OPINION

1
Carroll L. Johnson appeals from the district court's order denying relief in his employment discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. Maryland, No. CA-92-1702 (D. Md. Oct. 7, 1992).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Appellant's motion to disqualify Judges Hall, Wilkinson, and Wilkins.   See In re Beard, 811 F.2d 818, 827 (4th Cir. 1987).  We grant Johnson's motion to expedite, to the extent that the case has been considered as quickly as possible given the Court's current caseload